 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9

10             JULIET SIRISU SARIOL,                        CASE NO. C16-0835JLR

11                                  Appellant,              ORDER
                      v.
12
               K. MICHAEL FITZGERALD,
13
                                    Appellee.
14

15             Before the court is pro se Appellant Juliet Sirisu Sariol’s “[e]mergency [m]otion to

16   [v]acate and request to enter [o]bjection from the [d]enial [o]rder of [i]nterim [r]elief.”

17   (Mot. (Dkt. # 38).) Liberally construed, the motion appears to ask the court to reconsider

18   its December 17, 2018, order denying Ms. Sariol’s earlier “emergency motion” for

19   preliminary injunctive relief. (See 12/12/18 Mot. (Dkt. # 34); 12/17/18 Order (Dkt.

20   # 36).)

21             Motions for reconsideration are disfavored. Local Rules W.D. Wash. LCR

22   7(h)(1). The court will ordinarily deny a motion for reconsideration unless there is a


     ORDER - 1
 1   showing of (a) manifest error in the prior ruling, or (b) facts or legal authority which

 2   through reasonable diligence could not have been brought to the attention of the court

 3   earlier. Id. Ms. Sariol fails to make either showing. Apart from Ms. Sariol’s request that

 4   the court “[v]acate” its December 17, 2018, order (Mot. at 3), the motion is almost

 5   entirely incomprehensible. Moreover, to the extent Ms. Sariol seeks reconsideration of

 6   the court’s December 17, 2018, order, her motion is untimely because it was filed more

 7   than 14 days after that order was entered. See Local Rules W.D. Wash. LCR 7(h)(2);

 8   (see also 12/17/18 Order).

 9          For the foregoing reasons, the court DENIES Ms. Sariol’s emergency motion to

10   vacate (Dkt. # 38), which the court construes as a motion for reconsideration. Further,

11   the court DIRECTS the Clerk to refrain from placing any future filings by Ms. Sariol on

12   the docket for this case, unless the filing is a notice of appeal. If Ms. Sariol wishes to

13   assert a new claim for relief, she must open a new matter.

14          Dated this 9th day of January, 2019.

15

16                                                      A
                                                        The Honorable James L. Robart
17
                                                        U.S. District Court Judge
18

19

20

21

22


     ORDER - 2
